COOK, Judge
(dissenting):
The accused was convicted by a special court-martial of housebreaking and larceny of stereo equipment from a fellow service member. The inadmissible exhibit of a previous Article 15 punishment shows that the accused’s misconduct on that occasion consisted of a failure to repair. The minor nature of that offense appears from the *53fact that, when tried by court-martial, the maximum punishment is confinement at hard labor for 1 month and forfeiture of two-thirds pay for 1 month. The court-martial here imposed no confinement upon the accused. I am convinced that the evidence of the Article 15 punishment did not lead the court members to adjudge a sentence more severe than they would have imposed had the evidence not been before them. I, therefore, believe that the error was harmless to the accused, and I would affirm the decision of the United States Army Court of Military Review.